                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CR 19-92-BLG-SPW-2

                      Plaintiff,
                                                  ORDER
vs.

CARRIE M. RINESMITH,

                      Defendant.

      Before the Court is Defendant’s Motion to Vacate Bond Detention Hearing.

(Doc. 48.) The Court notes that Defendant failed to adhere to Local Criminal Rule

47.1, which states:

      (a) The text of the motion must state that the other parties have been
      contacted and state whether any party objects to the motion. Defendants
      who have not yet been arraigned by a judge of this court need not be
      contacted.

      (b) When a motion is unopposed, the word “unopposed” must appear in the
      title of the motion.

Adherence to this local rule allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required.

      Accordingly, IT IS ORDERED that Defendant’s Motion to Vacate

Detention Hearing is DENIED with leave to renew.

      DATED this 20th of December, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
